Beck, P. J., and Gilbert, J.,
dissenting. The scrutiny will be closer by this court, and its power exercised with more hesitation, when the presiding judge lias refused to interfere with the verdict, on the ground of the disqualification of a juror. In DoyaVs case the judgment of the trial court overruling the defendant’s extraordinary motion for new trial was reversed. The ground of the extraordinary motion was that one of the jurors in the case was not impartial and had wilfully concealed this fact for the purpose of carrying out his design of convicting the defendant and causing him to be hanged. It is clear that the ground of the motion in that case was “laid in the very foundations of the purity of jury trial.” The juror had stated on his oath that his mind was impartial between the State and the accused. This statement was wilfully and designedly false. He desired to go on the jury for the purpose of convicting the *686defendant of the offense of murder without a recommendation to mercy. The ground of the motion in the present case complains merely of an irregular and improper communication made by the deputy sheriff to the jury. The deputy testifies that ho stated to the jury that the judge would keep them “ locked up until they did make a verdict.” Under our decisions it must be presumed that this statement to the jury unduly interfered with the jury in their deliberations, to the injury of the plaintiff in error. In all such cases, unless this court has been satisfied from the counter-showing made that the complaining party has not been injured, new trials have been granted. Gholston v. Gholston, 31 Ga. 625; Obear v. Gray, 68 Ga. 182; Shaw v. State, 83 Ga. 92 (7 S. E. 768); Styles v. State, 129 Ga. 425, 433 (59 S. E. 249, 12 Ann. Cas. 176) ; Smith v. State, 122 Ga. 154 (50 S. E. 62); Suple v. State, 133 Ga. 601 (66 S. E. 919); Griffin v. State, 5 Ga.. App. 43 (62 S. E. 683); Renfroe v. State, 13 Ga. App. 655 (79 S. E. 758). It is here insisted that the irregular, improper, and illegal communication by the deputy sheriff to the jury is not fully explained; that is to say, it is not affirmatively made to appear to the court that the irregularity complained of resulted in no injury to the accused. It appears, without dispute, that the jury trying the accused had all along been in favor of a verdict of guilty; ten of the jurors insisting upon a verdict of guilty without recommendation; two of the jurors insisting upon a verdict of guilty with recommendation. The two jurors who all along favored a verdict of guilty with a recommendation joined in the affidavit. They state that in making their verdict they were wholly uninfluenced by the statement of the deputy sheriff, and that they arrived at their verdict from a consideration of- the evidence alone. Two of the jurors had since died, and the State did not offer to explain the failure of the three remaining jurors to make affidavits. While it would have been better to have procured the affidavits of the three remaining jurors, the judge was authorized to find, from the affidavits submitted, that the improper communication of the deputy sheriff did not affect these jurors in their deliberations. This being an extraordinary motion for new trial, we 'are clearly of the opinion that this court should not interfere with the judgment of the trial court in denying the new trial.